Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-851
                       Lower Tribunal No. 19-15371
                          ________________


                            A.G., the Father,
                                  Appellant,

                                     vs.

           Department of Children and Families, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Jason E.
Dimitris, Judge.

     Albert W. Guffanti, P.A., and Albert W. Guffanti, for appellant.

      Sara Elizabeth Goldfarb and Laura J. Lee (Tallahassee), for appellee
Guardian ad Litem; Karla Perkins, for appellee Department of Children and
Families.

Before FERNANDEZ, C.J., and LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.